Citation Nr: 1105717	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
conversion disorder, prior to February 22, 2010.

2.  Entitlement to a disability rating in excess of 30 percent 
for a conversion disorder, from February 22, 2010.

3.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of a cold injury of the right foot.

4.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a cold injury of the left foot, prior to 
February 22, 2010.

5.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of a cold injury of the left foot, from 
February 22, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and O.R.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  The 
appellant submitted a Notice of Disagreement with this 
determination in March 2008, and timely perfected his appeal in 
January 2009.

In February 2010, the appellant presented sworn testimony during 
a personal hearing in San Juan, Puerto Rico, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

Subsequent to the appellant's Board hearing, the RO issued a 
rating decision in March 2010, which increased the appellant's 
disability ratings for his conversion disorder [from 
noncompensable to 30 percent disabling] and his left foot cold 
injury residuals [from 10 percent to 20 percent disabling], both 
effective on February 22, 2010, the date of the appellant's VA 
examinations.  Since these increases do not constitute a full 
grant of the benefits sought on appeal, these issues remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A claim of entitlement to a total disability evaluation 
based on individual unemployability due to service-
connected disabilities (TDIU) was raised by the appellant 
in September 2008, but has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

As the AOJ is separately adjudicating the issue of entitlement to 
TDIU, the Board not need consider it here.  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009) (noting in a footnote that ratings 
and TDIU claims may be separately adjudicated). The TDIU claim, 
therefore, is not addressed in this decision.


FINDINGS OF FACT

1.  Prior to February 22, 2010, the appellant's conversion 
disorder required continuous medication and was manifested by 
occupational and social impairment due to mild or transient 
symptoms including depression, mild anxiety, and mild memory 
loss.

2.  From February 22, 2010, the appellant's conversion disorder 
requires continuous medication and is manifested by occupational 
and social impairment with reduced reliability and productivity 
evidenced by difficulty in establishing and maintaining effective 
work and social relationships, depression, anxiety, persecutory 
delusions, and impoverished, slow and slurred speech.

3.  Prior to February 22, 2010, the appellant's right and left 
foot cold injury residuals were manifested by hyperhidrosis, 
moderate numbness, tingling, and mild weakness.

4.  From February 22, 2010, the appellant's right and left foot 
cold injury residuals are manifested by pain, numbness, tissue 
loss, and color changes.

5.  The evidence in this case does not show a marked interference 
with employment or frequent periods of hospitalization due to any 
of the appellant's service-connected disabilities that are the 
subject of this appeal, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no 
higher, for a conversion disorder, prior to February 22, 2010, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9424 (2010).

2.  The criteria for a 50 percent disability rating, but no 
higher, for a conversion disorder, from February 22, 2010, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9424 
(2010).

3.  The criteria for a disability rating in excess of 20 percent 
for residuals of a cold injury of the right foot, prior to 
February 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.104, Diagnostic Code 7122 (2010).

4.  The criteria for a 30 percent disability rating for residuals 
of a cold injury of the right foot, from February 22, 2010, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 
(2010).



5.  The criteria for a 20 percent disability rating, but no 
higher, for residuals of a cold injury of the left foot, prior to 
February 22, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.104, Diagnostic Code 7122 (2010).

6.  The criteria for a 30 percent disability rating for residuals 
of a cold injury of the left foot, from February 22, 2010, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 
(2010).

7.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

Prior to initial adjudication of the appellant's increased rating 
claims, a letter dated in November 2007 fully satisfied the duty 
to notify provisions for the elements two and three.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Court held that to satisfy the first 
Quartuccio element for an increased-compensation claim, section 
5103(a) compliant notice must meet a four part test laid out in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court 
of Appeals for the Federal Circuit overruled the holding in 
Vazquez-Flores in part, striking claimant-tailored and "daily 
life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Thus modified, VA must notify the 
claimant that, 1) to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, 2) a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and 3) provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  See Vazquez-
Flores, 22 Vet. App. at 43, overruled in part sub. nom.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The November 2007 letter informed the appellant of the first 
Vazquez-Flores element, that evidence demonstrating a worsening 
in severity was required.  The RO provided second and third 
element Vazquez-Flores-compliant notice in September 2008.  
Although this letter was not sent prior to initial adjudication 
of the appellant's claims, this was not prejudicial to him, since 
he was subsequently provided adequate notice in September 2008, 
he has since had an opportunity to respond with additional 
argument and evidence, the claims were readjudicated, and a 
Statement of the Case and Supplemental Statement of the Case were 
provided to the appellant in November 2008 and March 2010, 
respectively.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, therefore, 
finds that the requirements of Quartuccio are met and that the VA 
has discharged its duty to notify.  See Quartuccio, supra.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his appellate claims, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
November 2007 and February 2010.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the appellant's service-connected disorders since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.


II.  The Merits of the Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  While a 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and increase in the disability rating is 
at issue, it is generally the present level of the disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).

The Board notes that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
veteran had disability "at some point during the processing of 
his claim," satisfied service connection requirement for 
manifestation of current disability); Moore v. Nicholson, 21 Vet. 
App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court found no basis for drawing a distinction 
between initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).


A.  Conversion Disorder

The appellant filed his original claim of entitlement to a 
compensable disability rating for a conversion disorder in 
September 2007.  The January 2008 rating decision continued the 
appellant's noncompensable disability rating.  A subsequent March 
2010 rating decision increased the appellant's disability rating 
from noncompensable to 30 percent disabling, effective February 
22, 2010.  The Board will address whether a higher rating or 
ratings should have been granted for either of these time 
periods.

The appellant's service-connected conversion disorder is 
evaluated under Diagnostic Code 9424.  The regulations establish 
a general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2010).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the Diagnostic Code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.

The current noncompensable disability rating for the time period 
prior to February 22, 2010, requires:

A mental condition that has been formally 
diagnosed, but with symptoms that are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.


A 10 percent disability evaluation requires:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability evaluation requires:

Occupational and social impairment with an 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or 
less often); chronic sleep impairment; and 
mild memory loss (such as forgetting 
names, directions and recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals 
that interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control, 
such as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances, 
including work or a work-like setting; and 
inability to establish and maintain 
effective relationships.

A 100 percent disability evaluation requires:

Total occupational and social impairment, 
due to symptoms such as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or name.

See 38 C.F.R. § 4.130, Diagnostic Code 9424 (2010).

Global Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard v. 
Brown, 9 Vet. App. 266 (1996) citing DSM-IV.  Rating agencies are 
charged with the responsibility of being thoroughly familiar with 
the DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  See 38 C.F.R. § 4.130 (2010).

Prior to February 22, 2010

The evidence associated with the claims file prior to the 
February 22, 2010, assignment of the 30 percent disability rating 
consisted of VA outpatient treatment records, a VA examination, 
the February 2010 Board hearing testimony, and lay statements.  
VA must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).

Review of the appellant's VA outpatient treatment records dated 
in April 2007, prior to the date of the appellant's claim, reveal 
that he was prescribed continuous Citalopram to treat his 
depression.  

The appellant was afforded a VA mental disorders examination in 
November 2007.  At that time, the appellant reported that he had 
not been hospitalized for any mental conditions and was not 
receiving outpatient counseling.  He stated that he felt 
desperate and could not stay calm.  He also reported 
hypersensitivity to sad situations manifested by excessive 
crying.  Upon mental status examination, the appellant reported 
experiencing depression and anxiety with sadness.  He indicated 
some mild memory loss and consistent sleep impairment.  There was 
also occasional decrease in the appellant's work efficiency with 
intermittent periods of inability to perform occupational tasks 
due to his mental disorder.  Specifically, the VA examiner cited 
the appellant's feelings of desperation and anxiety, rendering 
him unable to concentrate on a particular task at work.  See VA 
Mental Disorders Examination Report, November 27, 2007.  An 
October 2008 VA outpatient treatment note indicated that the 
appellant expressed continued complaints of depression and 
anxiety.  He also complained of problems with memory loss.  See 
VA Treatment Record, October 27, 2008.

Given the evidence as outlined above, the Board finds that the 
appellant is entitled to a 30 percent rating for his service-
connected conversion disorder prior to February 22, 2010.  The 
appellant has endorsed intermittent occupational and social 
impairment due to depression, anxiety, chronic sleep impairment, 
and mild memory loss.  The Board has also considered the 
appellant's GAF score.  The November 2007 VA examination report 
noted the appellant's GAF score to be 60.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See DSM-IV.  
The Board finds that the appellant's GAF score is consistent with 
a 30 percent disability rating.

Although the appellant's conversion disorder symptomatology does 
not fully meet the criteria for a 30 percent rating, the Board 
finds his symptoms more nearly approximate those associated with 
a 30 percent rating under Diagnostic Code 9424, rather than a 
noncompensable disability rating.  Here, the Board notes that if 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

The appellant is not, however, entitled to a rating in excess of 
30 percent.  The November 2007 VA examiner specifically 
indicated that the appellant did not experience total 
occupational and social impairment due to his mental disorder, 
nor did his symptoms result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  It was also 
noted that the appellant did not demonstrate reduced reliability 
and productivity due to his service-connected mental disorder.  
As such, the Board finds that the appellant's conversion 
disorder symptoms warrant a 30 percent rating under the 
applicable rating criteria prior to February 22, 2010.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 30 percent prior to February 22, 
2010, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, supra.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
appellant's conversion disorder warranted a higher rating.  See 
Hart, supra.

From February 22, 2010

The evidence dated since the assignment of the 30 percent rating, 
on February 22, 2010, consists of VA outpatient treatment records 
as well as the appellant's hearing testimony.  The appellant's 
disability evaluation was increased to 30 percent as of February 
22, 2010, due to the findings on the February 2010 VA mental 
disorders examination report.  See VA Mental Disorders 
Examination Report, February 22, 2010.

At the time of the February 2010 VA mental disorders examination, 
the appellant's affect was noted as inappropriate and his speech 
was impoverished, slow and slurred.  He did not suffer from panic 
attacks but demonstrated impairment of thought.  Specifically, 
the VA examiner noted that the appellant had an insufficient 
number of ideas during communication.  The appellant suffered 
from persecutory delusions and was oriented to two of three 
spheres.  He did not demonstrate memory loss, but indicated that 
he suffered from a lack of concentration.  The appellant stated 
that he suffered from constant depression and anxiety, but did 
not endorse suicidal or homicidal ideation, nor did he have 
hallucinations.  He was assigned a GAF score of 55.  There was no 
evidence of obsessive, ritualistic, or inappropriate behavior.  
The VA examiner noted that the appellant's symptomatology was not 
consistent with total occupational and social impairment due to 
his mental disorder, nor did his symptoms result in deficiencies 
of judgment, thought, family relations, work, mood, or school.  
There was however, reduced reliability and productivity due to 
his mental disorder.  Specifically, the VA examiner noted the 
appellant's multiple somatic complaints, depression and severe 
anxiety.  See id.

Given the evidence as outlined above, the Board finds that the 
appellant is entitled to a 50 percent rating for his service-
connected conversion disorder from February 22, 2010 to the 
present.  The appellant has reported that his current 
unemployment is partially due to his depression and anxiety.  
This reflects his occupational and social impairment with reduced 
reliability and productivity.  Clinical records related to the 
appellant's conversion disorder reflect varying degrees of 
symptoms including, difficulty sleeping, depression, anxiety, 
impairment of thought/communication, persecutory delusions, lack 
of concentration and impoverished speech.  Additionally, his GAF 
score was noted to be 55.  As noted above, a GAF score between 51 
and 60 is indicative of moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  Notably, the 
February 2010 VA examiner indicated that the appellant's symptoms 
caused difficulty in his maintaining work and social 
relationships.  The VA examiner further specified that the 
appellant had decreased reliability and productivity due to his 
multiple somatic complaints, depression and severe anxiety.  The 
appellant's symptoms are consistent those associated with 
moderate social and occupational impairment.  

Although the appellant's conversion disorder symptomatology from 
February 22, 2010, does not fully meet the criteria for a 50 
percent rating, the Board finds his symptoms more nearly 
approximate those associated with a 50 percent rating under 
Diagnostic Code 9424, rather than a 30 percent rating.  Here the 
Board notes that if there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2010).  As such, the 
Board finds that the appellant's conversion disorder symptoms 
warrant a 50 percent rating under the applicable rating criteria 
from February 22, 2010.  

The appellant is not, however, entitled to a rating in excess of 
50 percent as there is no clinical evidence of occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; or total 
occupational and social impairment.  The appellant has been found 
to have a good relationship with his mother while she was still 
living and O.R., who testified on his behalf in his Board 
hearing.  Although the appellant has stated that his conversion 
disorder symptoms caused him some problems with work, the 
evidence reflects that the Veteran was not currently employed 
mainly due to his other medical problems.  Thus, his level of 
social and occupational impairment is not similar to those noted 
under the rating criteria for a 70 percent rating.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent from February 22, 2010, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert, supra.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
appellant's conversion disorder warranted a higher rating.  See 
Hart, supra.

For the sake of economy, the Board will simultaneously discuss 
consideration of extraschedular ratings for the conversion 
disorder, along with the remaining service-connected residuals of 
a cold injury, below.

B.  Cold Injury Residuals

The appellant filed his claim of entitlement to increased 
disability ratings for right and left foot cold injury residuals 
in September 2007.  The January 2008 rating decision continued 
the previously assigned disability ratings for each foot [20 
percent for the right foot and 10 percent for left foot].  In 
March 2010, the RO issued a subsequent rating decision, which 
increased the appellant's disability rating for his left foot 
from 10 percent to 20 percent disabling, effective February 22, 
2010.  VA must consider all the evidence of record to determine 
when an ascertainable increase occurred in the rated 
disabilities.  See Hazan, supra; see also Swanson, supra.


The appellant's bilateral foot disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 7122.  Under this code:

A 10 percent disability evaluation requires:

      Arthralgia or other pain, numbness, or 
cold sensitivity.

A 20 percent disability evaluation requires:

Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-
ray abnormalities (osteoporosis, 
subauricular punched out lesions, or 
osteoarthritis). 

A 30 percent disability evaluation requires:

Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-
ray abnormalities (osteoporosis, 
subauricular punched out lesions, or 
osteoarthritis).

See 38 C.F.R. § 4.71a, Diagnostic Code 7122 (2010).

Two notes follow the diagnostic criteria set forth in Diagnostic 
Code 7122.  Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other Diagnostic Codes.  The rater is 
also instructed to separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  Id.  
Note (2) to Diagnostic Code 7122 states that each affected part 
is to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

Prior to February 22, 2010

The appellant was afforded a VA cold injury examination in 
November 2007.  At that time, he complained of cold sensitivity, 
hyperhidrosis, numbness, tingling, weakness, and cramps of the 
feet.  He did not suffer from bilateral foot pain, and did not 
experience swelling of the feet.  The appellant reported no 
history of abnormal color and no breakdown or ulceration of the 
feet.  Upon physical examination, the appellant's feet 
demonstrated normal color and texture with normal skin thickness.  
There was no evidence of callus formation, infection or 
ulceration.  Dorsalis pedis pulse and posterior tibial pulse were 
normal bilaterally.  There was no edema, tissue loss or muscle 
atrophy and ligament strength was normal.  See VA Cold Injury 
Examination Report, November 27, 2007.

The November 2007 VA examination report clearly indicates that 
the appellant suffers from numbness, cold sensitivity, and 
hyperhidrosis of both feet, consistent with a 20 percent 
disability rating.  There is no evidence of record to indicate 
that he suffers from tissue loss, nail abnormalities, color 
changes, locally impaired sensation, osteoporosis, subarticular 
punched out lesions or osteoarthritis, such that a 30 percent 
disability rating would be warranted.

Accordingly, the Board finds that the appellant is entitled to an 
increased disability rating for his left foot [from 10 percent to 
20 percent disabling] and a continuation of the previously 
assigned 20 percent disability rating for his right foot.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 20 percent for each foot, prior to 
February 22, 2010, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, 
supra.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
appellant's cold injury residuals of the bilateral feet warranted 
a higher rating.  See Hart, supra.

From February 22, 2010

Based on the above, the appellant is considered 20 percent 
disabled for each foot prior to February 22, 2010, the date of 
his VA examination.  The Board finds that the VA examination 
report supports a finding that the appellant suffers from a 30 
percent disability rating for each foot, from that date.

At the time of his February 2010 VA examination, the appellant 
complained of constant bilateral foot pain and numbness that was 
exacerbated by cold and rain.  The appellant also reported that 
he now suffers from Raynaud's phenomenon, which was not present 
at the time of the November 2007 VA examination.  Though no 
hyperhidrosis was endorsed, the appellant's feet were abnormal in 
color and the skin was thinning.  The appellant's gait was noted 
to be antalgic due to this condition.  Sensory function 
examination indicated normal touch and no nerves were affected.  
Muscle strength of the quadriceps, tibialis anterior, and 
gastronemius was normal.  The appellant also indicated that he 
had difficulty sleeping due to his foot symptomatology.  See VA 
Cold Injury Examination Report, February 22, 2010.

In construing the evidence in a light most favorable to the 
appellant, the Board finds that the severity of the appellant's 
disability picture is such that a 30 percent disability rating is 
warranted under Diagnostic Code 7122 for each foot.  As described 
above, the appellant reported cold sensitivity, pain, numbness 
and tingling.  There was also clear evidence of tissue loss and 
abnormal color of the feet and ankles.  Given this disability 
picture involving the feet, the Board concludes that the criteria 
for a higher rating have been satisfied.

As noted, a 30 percent disability rating is the highest schedular 
evaluation available under the applicable code, Code 7122. Thus, 
a schedular rating higher than 30 percent is not warranted.
The Board notes that the under Code 7122, Note 1 provides that 
amputations of fingers or toes and other disabilities that have 
been diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be separately 
rated unless they are used to support an evaluation under Code 
7122.  In this case, the evidence does not show either 
amputations or disabilities that are residual effects of the cold 
injury on both feet that have not already been considered in 
evaluating the appellant's cold injury disabilities as 30 percent 
disabling from February 22, 2010.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
appellant's cold injury residuals of the bilateral feet warranted 
a higher rating.  See Hart, supra.

For the sake of economy, the Board will simultaneously discuss 
consideration of extraschedular ratings for the residuals of a 
cold injury, along with the service-connected conversion 
disorder, below.

III.  Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether a 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for a service-connected disability 
are inadequate.  This is accomplished by comparing the level of 
severity and symptomatology of the service-connected disability 
with the established criteria.  If the criteria reasonably 
describe the disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular rating is therefore adequate and referral 
for extraschedular rating is not required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 
(2009).

Here, the rating criteria reasonably describe the appellant's 
disability levels for his conversion disorder and cold injury 
residuals.  Therefore, the disability picture is contemplated by 
the Rating Schedule.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1) 
(2010).


ORDER

A disability rating of 30 percent prior to February 22, 2010, for 
a conversion disorder is granted, subject to the law and 
regulations, governing the award of monetary benefits.

A disability rating of 50 percent from February 22, 2010, for a 
conversion disorder is granted, subject to the law and 
regulations, governing the award of monetary benefits.

A disability rating in excess of 20 percent for the residuals of 
a cold injury of the right foot, prior to February 22, 2010, is 
denied.

A disability rating of 30 percent from February 22, 2010, for the 
residuals of a cold injury of the right foot is granted, subject 
to the law and regulations, governing the award of monetary 
benefits.

A disability rating of 20 percent prior to February 22, 2010, for 
the residuals of a cold injury of the left foot is granted, 
subject to the law and regulations, governing the award of 
monetary benefits.

A disability rating of 30 percent from February 22, 2010, for the 
residuals of a cold injury of the left foot is granted, subject 
to the law and regulations, governing the award of monetary 
benefits.

____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


